10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 8:20-cr-00146-DOC Document 24 Filed 01/15/21 Pagelof5 Page ID#:72

TRACY WILKISON

Acting United States Attorney

CHRISTOPHER D. GRIGG

Assistant United States Attorney

Chief, National Security Division

MARK TAKLA (Cal. Bar No. 218111)

Assistant United States Attorney

Deputy Chief, Terrorism and Export Crimes Section
United States Attorney’s Office
411 West Fourth Street, Suite 8000
Santa Ana, California 92701
Telephone: (714) 338-3591
Facsimile: (714) 338-3561
Email: mark.takla@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

UNITED STATES DISTRICT COURT

FOR THE CENTRAL DISTRICT OF CALIFORNIA

 

 

 

 

UNITED STATES OF AMERICA, No. SA CR 20-146-DOC
Plaintiff, STIPULATION REGARDING REQUEST FOR
(1) CONTINUANCE OF TRIAL DATE AND
Vv. (2) FINDINGS OF EXCLUDABLE TIME
PERIODS PURSUANT TO SPEEDY TRTAT,
JASON FONG, ACT
Defendant. CURRENT DATES:

TRIALS 2/23/72! at. 8330 a.m
STAT. CONF .:. 2/15/21 ae Te304p om.

PROPOSED DATES:
TRIAL? 5/25/21 at OF30 -a.em.
STAT. CONF,: 53/18/21 at 1230 pem.

 

 

 

Plaintiff United States of America, by and through its counsel
of record, the United States Attorney for the Central District of
California and Assistant United States Attorney Mark Takla, and
defendant JASON FONG (“defendant”), by and through his counsel of
record, Karren Kenney, hereby stipulate as follows:

dle The Information in this case was filed on October 6, 2020.

Defendant first appeared before a judicial officer of the court in

 

 
10

i.

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 8:20-cr-00146-DOC Document 24 Filed 01/15/21 Page 2of5 Page ID #:73

which the charges in this case were pending on October 19, 2020. The
Speedy Trial Act, 18 U.S.C. § 3161, originally required that the
trial commence on or before December 28, 2020.

2. On October 19, 2020, the Court set a trial date of December
8, 2020 and a status conference date of November L6, 2020.

3. Defendant is detained pending trial. The parties estimate
that the trial in this matter will last approximately 10 days.

4, By this stipulation, defendant moves to continue the eater
date to May 25, 2021 and the status conference to May 15, 2021... The
Court previously continued the case to February 23, 2021. This is
the second request for a continuance.

5. Defendant requests the continuance based upon the following
facts, which the parties believe demonstrate good cause to support
the appropriate findings under the Speedy Trial Act:

a. Defendant is charged with a violation of 18 U.S.C.
$ 2339C(c): Concealing the Provision of Material Support and
Resources and Funds. The government has produced discovery to the
defense, including approximately 3,500 pages of written reports,
audio and video recordings, and defendant’s digital devices.

b. On November 19 2020, defendant’s current counsel
appeared as counsel of record. Defense counsel has multiple hearings
and trials scheduled between now and May 25, 2021. Accordingly,
counsel represents that she will not have the time that she believes
is necessary to prepare to try this case on the current trial date.

CG. In light of the foregoing, counsel for defendant also
represents that additional time is necessary to confer with
defendant, conduct and complete an independent investigation of the
case, conduct and complete additional legal research including for

2

 

 
10
dick
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
21

28

 

 

Case 8:20-cr-00146-DOC Document 24 Filed 01/15/21 Page 3of5 Page ID#:74

potential pre-trial motions, review the discovery and potential
evidence in the case, and prepare for trial in the event that a
pretrial resolution does not occur. Defense counsel represents that
failure to grant the continuance would deny him reasonable time
necessary for effective preparation, taking into account the exercise
of due diligence.

d. Defendant believes that failure to grant the

continuance will deny him continuity of counsel and adequate

representation.
e. The government does not object to the continuance.
£3 The requested continuance is not based on congestion

of the Court’s calendar, lack of diligent preparation on the part of
the attorney for the government or the defense, or failure on the
part of the attorney for the Government to obtain available
witnesses.

6. For purposes of computing the date under the Speedy Trial
Act by which defendant’s trial must commence, the parties agree that
the time period of February 23, 2021 to May 25, 2021, inclusive,
should be excluded pursuant to 18 U.S.C. §§ 3161(h) (7) (A),
(h) (7) (B) (1) and (h) (7) (B) (iv) because the delay results froma
continuance granted by the Court at defendant’s request, without
government objection, on the basis of the Court’s finding that: (i)
the ends of justice served by the continuance outweigh the best
interest of the public and defendant in a speedy trial; (ii) failure
to grant the continuance would be likely to make a continuation of
the proceeding impossible, or result in a miscarriage of justice; and
(iii) failure to grant the continuance would unreasonably deny
defendant continuity of counsel and would deny defense counsel the

3

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
2D
26
274

28

 

   

 

Case 8:20-cr-00146-DOC Document 24 Filed 01/15/21 Page 4of5 Page ID#:75

reasonable time necessary for effective preparation, taking into

account the exercise of due diligence.

Pe Nothing in this stipulation shall preclude a finding that
other provisions of the Speedy Trial Act dictate that additional time
periods be excluded from the period within which trial must commence.
Moreover, the same provisions and/or other provisions of the Speedy
Trial Act may in the future authorize the exclusion of additional
time periods from the period within which trial must commence.

IT IS SO STIPULATED.

Dated: January 8, 2021 Respectfully submitted,

TRACY WILKISON
Acting United States Attorney

CHRISTOPHER D. GRIGG
Assistant United States Attorney
Chief, Criminal Division

Mark Soho.
MARK TAKLA
Assistant United States Attorney

 

Attorneys for Plaintiff
UNITED STATES OF AMERICA
I am JASON FONG’s attorney. I have carefully discussed every

part of this stipulation and the continuance of the trial date with
my client. I have fully informed my client of his Speedy Trial
rights. To my knowledge, my client understands those rights and
agrees to waive them. I believe that my client’s decision to give up
the right to be brought to trial earlier than May 25, 2021 is an

informed and_yoluntary one.

1-(2

J Date
id Def ant
Fong

 
10
J. i,
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

Case 8:20-cr-00146-DOC Document 24 Filed 01/15/21 Page5of5 Page ID #:76

I have read this stipulation and have carefully discussed it
with my attorney. I understand my Speedy Trial rights. I voluntarily
agree to the continuance of the trial date, and give up my right to
be brought to trial earlier than May 25, 2021.

A od 2
fl 1 /re /ot

(A gl Gt/t2/2t

N EONG Date
Defendant

 

 
